Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 5, line 12, filed 10 November 2021, with respect to the rejection of Claims 1-4, 6, 8, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori et al. (United States Patent Publication No. US 2009/0246651 A1), hereinafter Fujimori; and Claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over Fujimori, and further in view of Kaneko et al. (United States Patent Publication No. US 2013/0028587 A1), hereinafter Kaneko; have been fully considered but they are not persuasive. Applicant argues with regards to Claim 1 that Fujimori fails to disclose “the content of the photopolymerization initiator is from 32 parts by weight to 70 parts by weight based on 100 parts by weight of the ethylenically unsaturated monomer.” Yet, as Applicant states themselves:

“according to paragraphs [0097] and [0184] of Fujimori, Fujimori discloses "[t]he content of the polymerizable compound (total content in the case of two or more types) in the total solids content of the photosensitive resin composition of the present invention is not particularly limited, but from the viewpoint of obtaining the effects of the present invention effectively, it is preferably 10 to 80 wt %, more preferably 15 to 75 wt %, and particularly preferably 20 to 60 wt %" in paragraph [0097] and "[f]rom the viewpoint of obtaining the effects of the present invention more effectively, the total content of the photopolymerization initiator (C) in the total solids content of the photosensitive resin composition of the present invention is preferably I to 30 wt %, more preferably 2 to 25 wt %, and particularly preferably 3 to 20 wt %" in paragraph [0184].

Inherently the highlighted sections teach the ratios of the present application of Claim 1. Given that both the photopolymerization initiator and the ethylenically unsaturated monomer are given weight ranges with relation to the solids content of Fujimori, it thus teaches weight ratios of photopolymerization initiator to ethylenically unsaturated monomer. If you have             
                
                    
                        p
                        h
                        o
                        t
                        o
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        t
                        i
                        o
                        n
                         
                        i
                        n
                        i
                        t
                        i
                        a
                        t
                        o
                        r
                         
                    
                    
                        s
                        o
                        l
                        i
                        d
                        s
                    
                
            
         and             
                
                    
                        e
                        t
                        h
                        y
                        l
                        e
                        n
                        i
                        c
                        a
                        l
                        l
                        y
                         
                        u
                        n
                        s
                        a
                        t
                        u
                        r
                        a
                        t
                        e
                        d
                         
                        m
                        o
                        n
                        o
                        m
                        e
                        r
                    
                    
                        s
                        o
                        l
                        i
                        d
                        s
                    
                
            
        , one can readily derive the             
                
                    
                        p
                        h
                        o
                        t
                        o
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        t
                        i
                        o
                        n
                         
                        i
                        n
                        i
                        t
                        i
                        a
                        t
                        o
                        r
                         
                    
                    
                        e
                        t
                        h
                        y
                        l
                        e
                        n
                        i
                        c
                        a
                        l
                        l
                        y
                         
                        u
                        n
                        s
                        a
                        t
                        u
                        r
                        a
                        t
                        e
                        d
                         
                        m
                        o
                        n
                        o
                        m
                        e
                        r
                    
                
            
        . For example, given that Fujimori discloses 20% photopolymerization initiator in the total solids content and 40% ethylenically unsaturated monomer in the total solids content, that equates to the content of the photopolymerization initiator being 50 parts by weight based on 100 parts by weight of the ethylenically unsaturated monomer.
2.	With regards to Claim 2, Applicant argues that Fujimori fails to teach the polymer of Formula (1) of the present application. Paragraph [0021] of the specification of the present application reads: “For the monomer represented by the formula (1), it may be a copolymer of (meth)acrylic acid and glycidyl (meth)acrylate, for example.” Fujimori discloses in Paragraph [0186]: “the carboxyl group-containing monomer there can be . . . methacrylic acid.” Then two paragraphs later in Paragraph [0188] discloses: “When a copolymer is used as the resin (e.g. an alkali-soluble resin) in the present invention, a monomer other than the above-mentioned monomers may be used as a compound that is copolymerized. Examples of said other monomer include: . . .methacrylic acid esters that do not have an aliphatic hydroxy group, such as glycidyl methacrylate.” Thus, among other copolymers within the scope of Claim 2 of the present application, Fujimori discloses a copolymer of (meth)acrylic acid and glycidyl (meth)acrylate, an exemplary copolymer cited by the Applicant.
3.	With regards to Claim 8, Applicant argues that Fujimori fails to disclose a solvent which is “a mixture of propylene glycol methyl ether acetate and a high boiling point solvent having a boiling point more than 145 °C.” Paragraph [0199] of Fujimori states: “With regard to the organic solvent (E), one type may be used on its own or two or more types may be used in combination.” (emphasis added). Furthermore, Fujimori teaches propylene glycol methyl ether acetate as being a preferred solvent, Paragraph [0205]: “the organic solvent (E) is preferably a glycol monoalkyl ether carboxylic acid ester. As the glycol monoalkyl ether carboxylic acid ester, propylene glycol monomethyl ether acetate (boiling point 146° C.) is preferable.” With regards to the high boiling point solvent, the present application discloses in Paragraph [0052] of the specification: “the high boiling point solvent may include ethyl 3-ethoxypropionate (EEP), ethyl pyruvate (PE), ethyl lactate, butyl lactate, benzyl alcohol, 3-methoxybutyl acetate (MBA), 3-methoxy-3-methylbutanol, γ-butyrolactone or propylene glycol monobutyl ether.” Paragraph [0202] of Fujimori teaches: “Preferred examples of the solvent that can be used include . . . ethyl lactate . . . ethyl 3-ethoxypropionate . . . [and] ethyl pyruvate.” Thus, Fujimori teaches a solvent which is “a mixture of propylene glycol methyl ether acetate and a high boiling point solvent having a boiling point more than 145 °C.”
4.	Furthermore, Applicant argues that Fujimori and Kaneko are nonanalogous art as they disclose black compositions, which is in contrast to the present application. Paragraph [0055] of the present application states: “The colorant (E) is not particularly limited, and a colorant known in the art can be used. For example, the colorant (E) may be formed by grinding and dispersing one or more organic pigments, inorganic pigments, or a combination thereof. The organic pigment may be . . . C.I. Pigment Black 1, 7, and the like. The inorganic pigment may be, for example, . . . titanium black, synthetic iron black, carbon black, or the like.” Thus, the present application teaches black compositions. Furthermore, the claims of the present application, Claims 1 and 6 in fact, merely disclose “a colorant (E)” and “the colorant (E) comprises an organic pigment, an inorganic pigment or a combination thereof.” Thus the Claims and the specification of the present application, which are both broader than the working examples, teach black compositions which is analogous to the prior art.
5.	Furthermore, Applicant argues that the compositions of the present application would have expectedly improved patterning and display panels compared to the prior art, in part due to the present application teaching a colored (and thus apparently not black) photosensitive composition. Firstly, as previously stated, neither the claims nor the specification discloses only a non-black composition, as the claims are silent as to the color and the specification very clearly includes black as one of the pigments as well as black inorganic colorants. Secondly, neither patterning nor a display panel are among the limitations of the present claims. The present elected claims only concern the photosensitive composition. Thus, how that composition might be used and devices made from the composition are beyond the scope of the present set of claims. Therefore, for all the reasons previously stated, the rejections of record are all maintained.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
8.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-4, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori et al. (United States Patent Publication No. US 2009/0246651 A1), hereinafter Fujimori.
10.	Regarding Claims 1-4, 6, 8, and 10, Fujimori teaches (Paragraphs [0185-0198]) an alkali-soluble resin. Fujimori teaches (Paragraphs [0078-0099]) an ethylenically unsaturated monomer. Fujimori teaches (Paragraphs [0100-0184]) a photopolymerization initiator. Fujimori teaches (Paragraphs [0199-0206]) a solvent. Fujimori teaches (Paragraphs [0040-0077]) a colorant. Fujimori teaches (Paragraphs [0097 and 0184]) of the photopolymerization initiator being from 32 parts by weight to 70 parts by weight based on 100 parts by weight of the ethylenically unsaturated monomer. Fujimori teaches (Paragraphs [0011 and 0298]) the photopolymerization initiator comprising at least a compound represented by formula (2) of the instant application and at least a compound represented by formula (3) of the instant application in a weight ratio of 4:1 to 1:1. Fujimori teaches (Paragraphs [0185-0198]) a monomer forming the alkali-soluble resin (A) comprises a monomer represented by formula (1) of the instant application. Fujimori teaches (Paragraphs [0185-0198]) the content of the monomer represented by the formula (1) of the instant application is from 15 mol% to 50 mol% based on the total moles of the monomers forming the alkali-soluble resin. Fujimori teaches (Paragraphs [0185-0198]) the monomer forming the alkali-soluble resin further comprising one or more monomers selected from the group consisting of an acrylic compound, a styrene-based compound, and a maleimide-based compound. Fujimori teaches (Paragraphs [0185-0198]) the monomer forming the alkali-soluble resin further comprising unsaturated carboxylic acid or unsaturated carboxylic anhydride. Fujimori teaches (Paragraphs [0040-0077]) the colorant comprises an organic pigment, an inorganic pigment or a combination thereof. Fujimori teaches (Paragraphs [0199-0206]) the solvent comprising a mixture of propylene glycol methyl ether acetate and a high boiling point solvent having a boiling point more than 145oC. Fujimori teaches (Paragraphs [0199-0206]) the high boiling point solvent comprises ethyl 3-ethoxypropionate, ethyl pyruvate, ethyl lactate, or butyl lactate.


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
12.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (United States Patent Publication No. US 2009/0246651 A1), hereinafter Fujimori, and further in view of Kaneko et al. (United States Patent Publication No. US 2013/0028587 A1), hereinafter Kaneko.
14.	Regarding Claim 7, Fujimori teaches all of the elements of the present claimed invention as set forth in Claim 6 above. Furthermore, Fujimori also teaches (Paragraphs [0040-0077]) colorants of varying chemistries and colors. However, Fujimori fails to explicitly disclose the organic pigment comprising diketopyrrolopyrrole-type pigment, anthraquinone-type pigment, dianthraquinone-type pigment, phthalocyanine-type pigment, benzimidazolone-type pigment, dioxazine-type pigment, azo-type pigment, thiazinium blue-type pigment, quinacridone-type pigment or a combination thereof.
15.	Kaneko teaches (Paragraphs [0366-0388]) the organic pigment comprising diketopyrrolopyrrole-type pigment, anthraquinone-type pigment, dianthraquinone-type pigment, phthalocyanine-type pigment, benzimidazolone-type pigment, dioxazine-type pigment, azo-type pigment, thiazinium blue-type pigment, quinacridone-type pigment or a combination thereof. Kaneko teaches (Paragraphs [0055-0058]) the use of said colorants is effective in light shielding.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujimori to incorporate the teachings of Kaneko to teach the organic pigment comprising diketopyrrolopyrrole-type pigment, anthraquinone-type pigment, dianthraquinone-type pigment, phthalocyanine-type pigment, benzimidazolone-type pigment, dioxazine-type pigment, azo-type pigment, thiazinium blue-type pigment, quinacridone-type pigment or a combination thereof. Doing so would result in effective light shielding, as recognized by Kaneko.
17.	Regarding Claim 9, Fujimori teaches all of the elements of the present claimed invention as set forth in Claim 8 above. However, Fujimori fails to explicitly disclose a weight ratio of the propylene glycol methyl ether acetate to the high boiling points solvent is 7:1 to 2:1.
18.	Kaneko teaches (Paragraphs [0361-0365, 0448, and 0561]) that when mixtures of two or more solvents are utilized, a mixture a solvent having no hydroxyl group, e.g. propylene glycol methyl ether acetate (PGMEA) and a solvent having a hydroxyl group, e.g. ethyl lactate, is preferable. Furthermore, Kaneko does teach (Paragraphs [0448, and 0561]) a mixture a solvent having no hydroxyl group, e.g. propylene glycol methyl ether acetate (PGMEA) and a solvent having a hydroxyl group, e.g. ethyl lactate, at a preferable weight ratio of 20:80 to 80:20, i.e. of 1:4 to 4:1, respectively.
19.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Fujimori to incorporate the teachings of Kaneko to utilize a mixture of propylene glycol methyl ether acetate and a high boiling point solvent having a boiling point more than 145oC, e.g. ethyl lactate, at a weight ratio of 7:1 to 2:1, respectively, with a reasonable expectation of success in doing so.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
21.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
22.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
23.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
24.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/29/2022